Citation Nr: 1411615	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-11 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2014, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the hearing has been associated with the claims file.  

In September 2013 and February 2014, the Veteran submitted new evidence directly to the Board.  At his February 2014 videoconference hearing, the Veteran waived consideration of initial AOJ review of this evidence.  The Board will therefore consider this evidence below.  38 C.F.R. §  20.1304(c) (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence of record establishes that the Veteran's current bilateral hearing loss disability is related to his military noise exposure in service. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the present case, the grant of service connection for bilateral hearing loss disability constitutes a complete grant of the benefit sought on appeal.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.  

The Veteran contends that his current bilateral hearing loss disability is related to noise exposure incurred in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley, the Court of Appeals for Veterans Claims held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board finds that all three elements of the Veteran's service connection claim are met.  First, the medical evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability that comports with VA's definition of disability resulting from hearing impairment.  Next, the evidence supports a finding that the Veteran sustained an in-service injury in the form of significant noise exposure.  Specifically, the Veteran's Form DD-214 lists his military occupational specialty as pilot, and further notes he received the Air Medal, the Vietnam Service Medal and Vietnam Campaign Medal.  The Veteran has consistently and credibly stated that he was exposed to loud noise from the engines of his aircraft, and that he was not provided hearing protection.  Thus, the element of an incurrence of an in-service injury is met.  See 38 C.F.R. § 1154 (2013).   

Finally, the Board finds that the competent medical evidence of record establishes a causal link between the Veteran's current bilateral hearing loss disability and service.  As an initial matter, the Board finds that the August 2010 VA examiner's negative opinion on the issue of nexus is of no probative value.  In rendering her opinion, the VA examiner specifically relied on the absence of adequate service medical records providing measurement of the Veteran's hearing upon entrance and separation from service, without fully considering the Veteran's credible statements of experiencing noise exposure and hearing difficulty in service.  A lack of contemporaneous medical records does not, in and of itself, render a Veteran's lay evidence non-credible.  As a layperson, he is competent to report on these symptoms, and they should have been addressed by the examiner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Board finds that this opinion is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see Buchanan, 451 F.3d at 1337.  

In contrast, the Board finds that the September 2011 private examination and opinion and the April 2012 addendum opinion are of significant probative weight.  In September 2011, the private physician conducted a physical examination of the Veteran and opined that the Veteran's "current level of hearing is worse than would be expected from aging alone, and it is very highly likely that the additional hearing loss is due to his military noise exposure."  In April 2012, the same private examiner had an opportunity to review the claims file, including audiometric testing dated December 1970.  He then opined that the deterioration in the Veteran's hearing from December 1970 to his VA examination in August 2010 "is more than would be expected based on presbycusis. . . [and] it is very highly likely that the hearing loss beyond that expected for his age as well as the accompanying tinnitus are due to military noise exposure."  Here, the private physician's examination and opinion contains a complete and detailed review of the Veteran's history and contains analysis that is supported by the record and articulates the rationale for concluding that the Veteran's hearing loss is related to service.  Therefore, it is of great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board additionally notes that the Veteran underwent private audiology examinations in September 2009 and November 2012.  In each case, the examiners specifically cited the Veteran's history of significant noise exposure in service and opined that it is at least as likely as not or more likely than not that the Veteran's hearing loss disability is related to his military service.  

As the September 2011 and April 2012 private opinions on the question of nexus carry the most probative weight and are consistent with the Veteran's credible and competent lay statements regarding his military service, the preponderance of the evidence weighs in favor of finding that the Veteran's current hearing loss disability is related to the noise exposure in service.  As such, service connection is granted. 

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


